      Case 1:21-cv-00052-AW-GRJ Document 17 Filed 08/05/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ANDY GRIFFIN,
      Plaintiff,
v.                                                    Case No. 1:21-cv-52-AW-GRJ
DONALD K. THOMAS, et al.,
     Defendants.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s June 29, 2021 report and

recommendation. ECF No. 15. Plaintiff filed timely objections, ECF No. 16, which

I have considered de novo.

      Plaintiff, a state inmate, filed a lengthy handwritten civil rights complaint. The

magistrate judge ordered Plaintiff to file an amended complaint that complied with

the court’s rules. Plaintiff has not done so, despite multiple opportunities. I therefore

agree with the magistrate judge that the case should be dismissed for failure to

comply with a court order.

      The report and recommendation (ECF No. 15) is adopted and incorporated

into this order. The clerk will enter a judgment that says, “This case is dismissed

without prejudice based on Plaintiff’s failure to comply with a court order.” The

clerk will then close the file.



                                           1
Case 1:21-cv-00052-AW-GRJ Document 17 Filed 08/05/21 Page 2 of 2




SO ORDERED on August 5, 2021.

                             s/ Allen Winsor
                             United States District Judge




                               2
